 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 42 Southwest Regional Council of Carpenters and its 
Local 1506 
and
 Held Properties, Inc.
  Southwest Regional Council of Carpenters and its 
Local 209 
and
 Hilton Hotels Corporation.
  Cases 
31ŒCCŒ2126 and 31
ŒCCŒ2127
 October 29, 2010
 DECISION AND ORDER
 BY CHAIRMA
N LIEBMAN AND 
MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 This case concerns whether the Respondent Union vi
o-lated Section 8(b)(4)(ii)(B) of the Act by displa
ying large 
banners proclaiming a ﬁlabor disputeﬂ at locations ass
o-ciated with two secondary employers.
1  The
 judge found 
that these banner displays did not violate Section 
8(b)(4)(ii)(B) of the Act because they were not picketing 
and did not otherwise constitute threats, coercion, or r
e-straint within the meaning of that section.  He therefore 
dismissed the compl
aint.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has d
ecided to 
affirm the judge™s rulings, findings, and concl
usions, and 
to adopt his recommended Order dismissing the co
m-plaint.
 We find that the Unions™
 conduct in this case was, for 
all relevant purposes, the same as the conduct found la
w-ful in our recent decisions in 
Carpenters Local 1506 
(Eliason & Knuth of Arizona, Inc.)
, 355 NLRB 
797 (2010); 
Southwest Regional Council of Carpenters (Held 
Properties, 
Inc.)
, 356 NLRB 
21 (2010) (
Held Pro
perties 
I); 
Carpenters Local 1506 (Marriott Center Woo
dland 
Hills)
, 355 NLRB 
1330 (2010); and 
Carpenters Local 
1506 (AGC San Diego Chapter)
, 355 NLRB
 1137 (2010).
2  Accordingly, for the reasons stated in those 
1 On April 5, 2005, Administrative Law Judge 
Clifford H. Anderson 
issued the attached decision.  The General Cou
nsel and Charging Party 
Held Properties each filed exceptions and a supporting brief.  The R
e-spondent U
nion filed an answering brief.
 2 In 
Held Properties I
, supra, we observed that the uni
on had e
n-
gaged in lawful area
-standards picketing 5 days before it began displa
y-ing the banner.  We concluded that the prior picketing did not disti
n-
guish the facts in that case from those in 
Eliason
.  See 356 NLRB 
21
, supra, at 
21Œ22.  The record in the p
resent case reflects that Respondent 
Local 1506 engaged in area
-standards picketing at the Me
rcantile Bank 
jobsite for about 2 hours on March 30, 2004, 2 days before establishing 
a banner display near the jobsite.  As in 
Held Pro
perties I
, the picket 
signs
 here named the primary employer, Gingerich Constru
ction, while 
the subsequent banner display named only the secondary, Me
rcantile 
Bank.  The General Counsel does not allege that the prior picketing was 
unlawful, nor does he rely on the prior picketing in 
arg
uing that the 
banner displays were unlawful.  The judge did not address the prior 
picketing in his analysis, and there are no exceptions to his failure to do 
so.
  For these reasons, in addition to those stated in 
Held Properties I
, decisions, 
we find that Section 8(b)(4)(ii)(B) does not 
prohibit the ba
nner displays in this case.
3 ORDER
 The complaint is dismissed.
  MEMBER 
HAYES
, dissenting.
 The bannering activity at issue in this case is essentia
l-ly the same as in 
Eliason & Knuth
, 355 NLRB 
797 (2010).  For the reasons fully set forth in the joint dissent 
in that case, I would find a violation here.
1  The banne
r-ing involves the placement of union agents hol
ding large 
banners proximate to the premises of neutral employers 
who are doing business wit
h an employer who is the 
primary target in a labor dispute with the Respo
ndents.  
The predominate element of such bannering is confront
a-tional co
nduct, rather than persuasive speech, designed to 
promote a total boycott of the neutral employers bus
i-ness, an
d thereby to further an objective of forcing those 
employers to cease doing business with the primary e
m-ployer in the labor dispute.  Like picketing, this banne
r-ing activity is the precise evil that Congress intended to 
outlaw through Section 8(b)(4)(ii)(B
), and the proscri
p-tion of this conduct raises no constitutional concerns.  I 
therefore dissent from my colleagues™ failure to enforce 
the Act as i
ntended.
  Katherine Braun Mankin, Esq., 
for the General Counsel.
 Daniel M. Shanley, Esq. (DeCarlo & Connor), 
of Los Angeles, 
California, for the Respondents.
 Charles H. Goldstein, Esq. 
and
 Jonathan A. Goldstein, Esq. 
(Goldstein & Petito),
 of Los Angeles, California, for Char
g-ing Party Held Properties, Inc.
 Mark Theodore, Esq. 
and
 Adam C. Abrahms, Esq. (Proskauer 
Rose),
 of Los Angeles, California, for Charging Party Hi
l-ton Hotels Corporation.
 DECISION
 STATEMENT OF THE 
CASE
 CLIFFORD 
H. ANDERSON
, Administrative Law Judge.  I heard 
the above
-captioned case in trial on October 19, 2004, in Los 
Angeles, California, purs
uant to an order consolidating cases 
and notice of hearing issued by the Regional Direc
tor for
 Re-supra, we find that t
he prior picketing here does not affect our concl
u-
sion that the banner displays did not violate Sec. 8(b)(4)(ii)(B).
 3 The General Counsel argues in his exceptions that the banner di
s-plays violated Sec. 8(b)(4)(ii)(B) as unla
wful secondary ﬁcommon 
situsﬂ p
icke
ting.  See 
Sailors™ Union (Moore Dry Dock)
, 92 NLRB 547, 
549 (1950).  Since we have rejected the contention that the banner 
displays constituted pic
keting, we find it unnecessary to reach this 
argument.
 1 Unlike in 
Eliason
, the bannering here was prece
ded by picke
ting.  
While I would find the bannering unlawful even in the absence of pic
k-
eting, the occu
rrence of picketing soon before or after bannering serves 
to underscore the common coercive aspects of the two activ
ities.
 356 NLRB No. 16
                                                                                                                                                          SOUTHWEST
 REGIONAL COUNCIL OF 
CARPENTERS LOCAL 
1506
 (HELD PROPERTIES
) 43 gion 31 of the National Labor Relations Board
 (the Board)
 on August 17, 2004.
1 The two instant complaints arose as follows: On April 2, 
2004, Held Properties, 
Inc. (the Charging Party Held) filed a 
charge with the Board docketed as Case 31
ŒCCŒ2126 against 
the Southwest Regional Council of Carpenters (Respondent 
Counsel) and its Local 1506 (Respo
ndent Local 1506).  The 
Regional Director for Region 31 of the Natio
nal Labor Rel
a-tions Board (Regional Director) issued a complaint respecting 
the charge on April 29, 2004.
 On April 7, 2004, the Hilton Hotels Corporation (Char
ging 
Party Hilton and, together with Charging Party Held, the 

Char
ging Parties) filed a charge wi
th the Board doc
keted as 
Case 31
ŒCCŒ2127 against Southwest Regional Council of Ca
r-penters and its Local 1506 (Respondent Local 209 and, together 
with Respondent Council and Respondent Local 1506, the R
e-spondents).  The 
Regional 
Director issued a complaint 
respec
t-ing the charge on May 14, 2004.
 The Respondents filed timely answers to the complaints.  As 
will be set forth in significant detail below, the co
nsolidated 
complaints allege and the answers deny that Respondents at 
various time and places in the Los
 Angeles areas, violated Se
c-tion 8(b)(4)(ii)(B) of the National Labor Relations Act (the Act) 
by means of the display of large banners.
 FINDINGS OF 
FACT
 Upon the entire record herein, including helpful briefs from 
the Respondents, the General Counsel, and 
Char
ging Parties 
Held and Hilton, I make the following fin
dings of fact.
2 I.  JURISDICTION
3 Charging Party Held, with an office and primary place of 
business at 1880 Century Park East, Suite 500, Los A
ngeles, 
California, has been engaged in business as a p
roperty ma
n-agement, real estate brokerage
, and a l
icensed contractor.  At all 
relevant times it has annually purchased and received goods, 
supplies, and materials valued in excess of $50,000 from 
sources located outside the State of California and enjoyed 
gross revenues in excess of $1
 million
. 1 The order consolidated five 
additional complaints filed by charging 
parties not involved herein.  Those cases were severed at the hearing 
and subsequently have not been and are not now part of the instant 
consolidated matter.  The instant matter was scheduled for additional 
days of t
rial in February 2005, however, the parties reached agreement 
on stipulated facts obviating the need for further hearings and submitted 
a joint motion to r
eceive stipulations, close the record and set time for 
the filing of posthearing briefs.  I granted t
he motion on Fe
bruary 17, 
2004.  The due date for submission of posthearing briefs was March 23, 
2005.
 Charging Party Hilton filed a Motion for Summary Judgment r
e-specting Case 31
ŒCCŒ2127 with the Board which the Board denied on 
Oct
ober 18, 2004.
 2 As a re
sult of the pleadings, substantial individual written stipul
a-tions covering each charge, and additional posthearing stipul
ations, 
there were few disputes of fact regarding collateral matters. No wi
t-nesses testified. Where not otherwise noted, the findings 
herein are 
based on the pleadings and the stipul
ations.
 3 All jurisdictional facts were stipulated and Board jurisdi
ction was 
admitted by all parties.
 Charging Party Hilton, with an office and primary place of 
business at 9335 Civic Center Drive, Beverly Hills, California, 
has been engaged in the hotel business.  At all relevant times it 
has annually purchased and 
received goods, supplies, and mat
e-rials valued in excess of $50,000 from sources l
ocated outside 
the State of California and enjoyed gross revenues in excess of 
$500,000.
 Based on the above, there is no dispute and I find the Char
g-ing Parties, and each of 
them, are, and have been at all times 
material, employers engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act.
 II.  LABOR ORGANIZATIONS
 The record establishes, there is no dispute, and I find that 
each of the Respondents is a la
bor organization within the 
meaning of Section 2(5) of the Act.
 III.  THE ALLEGED UNFAIR L
ABOR PRACTICES
 A.  Evidence
4 For ease of understanding, the events respecting each Char
g-ing Party will be set forth separately.
 1.  Charging Party Held
ŠCase 31
ŒCCŒ212
6 Commencing in or about February 2003, pursuant to a lease 
agreement between Held and its tenant Mercantile National 
Bank (the Bank), Held was engaged as a ge
neral contractor to 
perform and oversee commercial construction work at the o
f-fice building locat
ed at 1880 Ce
ntury Park East, Los Angeles, 
California (the Bank jo
bsite).  During the period April 1, 2004, 
through mid
-August 2004, the Bank conducted its business 
operations at 1840 Century Park East, Los Angeles, California 
(the Bank™s original location
).  In mid
-August 2004, the Bank 
moved its business operations to the Bank jobsite.
 Under the terms of the lease with the Bank, Held selected the 
subcontractors to perform construction work at the Bank 
jobsite.  In connection with the construction at the B
ank jobsite, 
Held, as the general contractor, engaged Gingerich Constru
c-tion (Gingerich) as a subcontractor to perform drywall services 

at the Bank jobsite.  Held, the Bank and Gingerich are, and 
have been at all material times, persons engaged in commerce
 or in an industry affecting commerce within the meaning of 
Section 8(b)(4)(B) of the Act.
 At all material times, the Respondents were not reco
gnized 
or certified as the collective
-bargaining represent
atives of any 
employees employed by Held or the Bank, n
or have the R
e-spondents demanded recognition as the collective
-bargaining 
representative of or sought to organize any employees e
m-ployed by Held or the Bank.
 The Respondents do not dispute the wages paid by Held or 
the Bank to their employees.  The Respond
ents pr
imary labor 
dispute is with Gingerich.  The Respondents do dispute the 

wages paid by Gingerich to its employees who were working 
on Held™s, the Bank™s and other pr
ojects.
 At all material times
, Rich Whittey is and has been a bus
i-ness representative 
employed by the Respondent Council.  At 
4 The evidence set forth herein is taken essentially verb
atim from the 
stipulations of the parties.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 44 all material times
, Rich Whittey has been an agent of Respon
d-ent Council within the meaning of Section 2(13) of the Act.  
Whittey is, at times an agent of Local 1506.  He is not an o
f-ficer of Respondent Local 1506.  
He receives no compe
nsation 
from Respondent Local 1506.  His full salary is paid by R
e-spondent Council.  The Respondent Local 1506 did not and 
does not reimburse Respondent Counsel when he spends time 
perfor
ming work for Local 1506.
 On March 30, 2004, Char
ging Party Held, by its legal repr
e-sentative, sent Whittey a letter stating in part:
  This letter is to put you and your Union on notice that Gi
n-gerich is not working at 1880 Century Park East having left 
the premises shortly after your Union began picketi
ng.  Any 
work performed by Gingerich will be performed during the 
evening hours between 8 p.m. and 6 a.m.  Therefore, if your 
Union is solely interested in influencing Gingerich and not 
Held Properties you should hereafter conduct your picke
ting 
activities
 during the hours when Gingerich is coming to or 
leaving the job site or working at the job site.
  From on or about April 1, 2004, and continuing through mid
-August 2004, Respondent Local 1506 began di
splaying at the 
jobsite a banner approximately 20 by 4 
feet in size.  The banner 
was white with ﬁSHAME ON MERCANTILE NATIONAL 
BANKﬂ appearing in cap
ital letters approximately 
2-feet high 
in red.  At both ends of the banner, the words ﬁLABOR 
DISPUTEﬂ a
ppear in black capital letters approximately 
1-foot 
high.
 The banner was displayed 
4 days a week from approx
imately 
9 a.m. to 2 p.m.  The banner was accomp
anied by two to three 
individuals who were either members of or employed by R
e-spondent Local 1506.
 The banner was located at all times on the sidewalk of Ce
n-tury
 Park East, Los Angeles, California, on the west side of the 
street, opposite and 174 feet diagonally northwest of the jobsite 
and 167 feet diagonally southwest of the Banks original loc
a-tion.
 Employees and visitors to the offices located in the same 
build
ing as the jobsite may enter the building by the front door 

or from the parking structure, which has a rear e
ntrance directly 
into the building.  There is one driveway leading to the parking 

structure for the jobsite.  This driveway is located on Century 
Park East adjacent to and immediately south of the building.  
The parking structure is located behind the jobsite.
 At all relevant times, construction employees were allo
tted 
parking spaces in the parking structure.  Anyone e
ntering from 
the n
orth must pass
 directly in front of the banner.  Anyone 
entering from the s
outh will not pass directly in from of the 
banner but will see it.  Century Park East is a major thoroug
h-fare in Century City, which is a densely commercial section of 
West Los Angeles, with nume
rous high
-rise buildings with 
professional l
egal, accounting
, and commercial offices.  The 
Century City Westfield Shopping Mall, a large commercial 
center with shops, restaurants, and theatres, is adjacent to the 
office buil
dings.
 At all material times, th
e banner was held stationary and u
p-right by the banner bearers, with the bottom of the banner 
touching the ground.  The banner did not have ﬁfeetﬂ and could 
not stand upright on its own.  Once the banner was erected at 

the beginning of the day, it did not 
move, but remained statio
n-ary at the particular place on locations, until it was taken down 
at the end of the day.  The banner was accompanied by the 
number of bearers required to physically hold it up and take 
staggered breaks, normally three in number, w
ho remained 
stationary at all times during the display, except during their 
breaks.  The banner bearers also had handbills avai
lable.  The 
General Counsel does not contend that the factual represent
a-tions made in the handbill are either false or true.  The
 General 
Counsel does not contend that the handbill or its distribution 

violates the Act.  However this does not reflect the position of 
the Charging Parties.
 The handbills were captioned: ﬁSHAME ON 
MERCANTILE NATIONAL BANK For Desecration of the 
American 
Way of Life [Capitalization in the orig
inal.]ﬂ  Under 
the caption was the political cartoon
-style, hand
-drawn image 
of a rat eating the American Flag.  Under the image, the text 
stated:
  A rat is a contractor that does not pay all of its employees pr
e-vaili
ng wage, including either providing or making payments 
for health care and pension benefits.  Employees who work 
for a rat contractor are also rats.
  Mercantile National Bank is developing, owns, manages or 
will be a tenant at 1880 Century Park East, in th
e city of Los 
Angeles.  Held Properties is generally in charge of constru
c-
tion at this project.  Held Properties has contracted with Gi
n-gerich Drywall to do the drywall work.  Gingerich Dr
ywall 
does not meet area labor standards for work
-they do not pay 
prevailing wages to all of their employees during that work, 
including fully paying for family health care and pe
nsions.
  Carpenters Local 1506 objects to substandard employers like 
Gingerich Drywall working in the community.  In our opinion 
the community en
ds up paying the tab for employee health 
care and the low wages paid tend to lower general community 

standards, thereby encouraging crime and other social ills.
  Carpenters Local 1506 believes that Mercantile National 
Bank has an obligation to the communit
y to see that contra
c-
tors who perform work on buildings they develop, own, ma
n-age or lease meet area standards.  They should not be allowed 
to insulate themselves behind ﬁindepen
dentﬂ contractors.  For 
this reason Local 1506 has a labor dispute with all th
ese co
m-panies.
  PLEASE CALL [name omitted] PRESIDENT AND CEO 

OF MERCANTILE NATIONAL BANK AT [telephone 
number omitted] AND TELL HIM THAT YOU WANT 
THE COMPANY TO DO ALL IT CAN TO CHANGE 
THIS SITUATION AND SEE THAT CONTRACTORS 

WHO PERFORM CONSTRUCTION WORK O
N BUILDINGS THEY DEVELOP MEET AREA LABOR 
STANDARDS.
  The members and families of Carpenters Local 1506 thank 
you for your support.  Call [telephone number omitted] for 
further information.  [Capitalization and bolding in original.]
   SOUTHWEST
 REGIONAL COUNCIL OF 
CARPENTERS LOCAL 
1506
 (HELD PROPERTIES
) 45 At all material times, 
the banner holders did no more than 
hold up the banner and/or give handbills.  They did not engage 
in chanting, yelling, marching, or similar conduct.  At all mat
e-rial times, the banner holders did not physically block the i
n-gress or egress of any person w
ishing to enter or leave the 
jobsite.
 The Respondents admit that the placement of the banner was 
selected so as to maximize exposure to the general public and 
all persons, including passing motorists and pedestrians, who 

might be in the area.
 The parties F
ebruary 2005 stipulation of facts further stip
u-lates that the Respondent Council along with R
espondent Local 
1506 is responsible for all the banners displayed as described 
above.
 2.  Charging Party Hilton
ŠCase 31
ŒCCŒ2127
 Commencing on or about January 19, 
2004, the Mian Corp
o-ration (Mian), a franchisee of Respondent Hilton, engaged R.D. 
Olsen (Olsen) to act as general contractor to perform constru
c-tion work at 2000 Solar Drive, O
xnard, California (the Oxnard 
jobsite).  In connection with the construction, O
lsen engaged 
Covi Construction (Covi) to perform various construction se
r-vices, inclu
ding pouring concrete, at the Oxnard jobsite.  Hilton 
has no contract with Covi and receives no services, directly or 
indirectly, from Covi.  Hilton has no legal authority
 or ability to 
select or control the contractors or subcontra
ctors which Mian 
selects for any construction at the Oxnard jobsite.  Hilton, M
i-an, Olsen
, and Covi are, and have been at all material times, 
persons engaged in commerce or in an industry affecti
ng co
m-merce within the meaning of Section 8(b)(4) of the Act.
 At all material times, the Respondents were not reco
gnized 
or certified as the collective
-bargaining represent
atives of any 
employees employed by Hilton, Mian, or the Olsen, nor have 
the Respond
ents demanded recognition as the collective
-
bargaining representative of or sought to organize any emplo
y-ees employed by Hilton, Mian, or the Olsen.
 The Respondents do not dispute the wages paid by Hilton, 
Mian, or Olsen to their employees.  The Respondent
s primary 
labor dispute is with Covi.  Covi has no emplo
yees working on 
any Hilton
-owned projects.  The Respo
ndents do dispute the 
wages paid by Covi to its employees who were working on 
Mian™s, Olsen™s, and other projects.
 Beginning on April 2, 2004, and 
continuing until approx
i-mately late September 2004, Respondent Local 209 displayed, 
at the location described below, a banner a
pproximately 20 by 4 
feet in size.  The banner was white with ﬁSHAME ON 
HILTON CORPORATIONﬂ appearing in capital letters a
p-
proxim
ately 
2-feet high in red.  At both ends of the banner, the 
words ﬁLABOR DISPUTEﬂ appear in black capital letters a
p-prox
imately 
1-foot high.  The parties agree Respondent Local 
209 is responsible for displaying the banner and other conduct 
described in this
 section.
 The banner was displayed 4 days a week, Tuesday through 
Friday, from approximately 9 a.m. to 3 p.m.  The banner was 

accompanied by two to three individuals who were either 

members of or employed by Respondent Local 209.  The ba
n-ner was located at
 all times on the sidewalk immediately in 
front of Hilton™s Worldwide Headquarters located at 9335 Ci
v-ic Center Drive, Beverly Hills, California, between the wal
k-way that leads to the front door of the building and the entrance 

to the driveway that leads t
o Charging Party Hi
lton™s parking 
lot.  The banner was located between 3
Œ22 feet from the driv
e-way and approximately 20 feet from the edge of the walkway 

and 100 feet from the front door of Charging Party Hilton™s 

office buil
ding.
 The driveway is used by C
harging Party Hilton™s visitors and 
employees.  The banner was located such that all e
mployees, 
customers
, and visitors would have to either walk or drive past 
the banner and banner bearers to enter or exit the Hilton 
Worldwide headquarters.  No constru
ction is taking place at the 
site of the bannering.  The ba
nner location is approximately 55 
miles from the Oxnard jobsite.  No representative, agents, or 
employees of Covi have ever worked at or had business at Hi
l-ton World Headquarters.
 The location of the 
banner at the banner site was such that all 
pedestrians and drivers and passengers in vehicles seeking to 
enter Hilton™s Worldwide Headquarters would have to pass by 
the banner, and also so that all individ
uals traveling in either 
direction in the vicinity
 of 9335 Civic Center Drive, Beverly 
Hills, California
, would see it.
 At all material times, the banner was held stationary and u
p-right by the banner bearers.  The banner could not stay upright 
on its own.  Once the banner was erected at the beginning of 

the day, it did not move, but remained stationary at the partic
u-lar place on location, until it was taken down at the end of the 
day.  The banner bearers also had handbills available.  The 
handbills were distributed only to those who inquired.  The 

General 
Counsel does not contend that the factual represent
a-tions made in the handbill are either false or true.  The General 
Counsel does not contend that the handbill or its distribution 
violates the Act.
 The handbills were captioned: ﬁSHAME ON Hilton Corp
o-ration For Desecration of the American Way of Life [Capital
i-zation in the original.]ﬂ  Under the caption was the political 
cartoon
-style, hand
-drawn image of a rat eating the American 
Flag.  Under the image, the text stated:
  A rat is a contractor that does not
 pay all of its employees pr
e-vailing wage, including either providing or making payments 
for health care and pension benefits.  Employees who work 
for a rat contractor are also rats.
  Shame on the Hilton Hotel Corporation who is franchising the 

Hilton Gard
en Inn owned by Mian Corporation, located in the 
city of Oxnard, for contributing to erosion of area standards 
for carpenter craft workers.  Covi Concrete is a sub contra
ctor 
for general contractor RD Olsen on the Hilton Garden Inn in 
Oxnard.  
Covi
 does no
t meet area labor standards for all its 
carpenter craft workers, including fully paying for family 
health care and pe
nsions.
  Carpenters Local 209 objects to substandard employers like 
Covi 
working in the community.  In our opinion the comm
u-nity ends up pa
ying the tab for employee health care and the 
low wages paid tend to lower general community standards, 

thereby encouraging crime and other social ills.
   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 46 Carpenters Local 209 believes that Hilton Hotel Corporation 
has an obligation to the community to see 
that area sta
ndards 
are met for construction work at all their projects, including 
any future work.  They should not be allowed to insulate 
themselves behind ﬁindependentﬂ contractors.  For this reason 

Local 209 has a labor dispute with all the companies n
amed 
here.
  PLEASE TELL THE HILTON HOTEL CORPORATION 

THAT YOU WANT THEM TO DO ALL THEY CAN TO 
CHANGE THIS SITUATION AND SEE THAT AREA 
LABOR STANDARDS ARE MET FOR CONSTRUCTION 
WORK ON FRANCHISED HOTELS.
  The members and families of Carpenters Local 209 than
k you 
for your support.  Call [telephone number omitted] for further 

information.  [Capitalization and bolding in original.]
  The banners were accompanied by the number of bearers r
e-quired to physically hold them up and take staggered breaks, 

normally thre
e in number, who remained statio
nary at all times 
during the display doing so, except during their breaks.  At all 
material times, the banner holders did no more than hold up the 
banner and give fliers to any interested member of the public.  
At no materia
l time did the banners physically block the ingress 
or the egress of any person wishing to enter or leave Hilton 
Worldwide Headquarters.
 Respondent 209 admits that the placement of the banner was 
selected so as to maximize exposure to the general public an
d all persons, including passing motorists and pedestrians, who 

might be in the area.
 At all material times, Hal Jensen is and has been a bus
iness 
representative employer by the Respondent Counsel.  At all 
times Jensen has been an agent of R
espondent Local
 209 within 
the meaning of Section 2(13) of the Act.  He receives no co
m-pensation from Local 209.  His full salary is paid by the R
e-spondent Counsel.  R
espondent Local 209 did not and does not 
reimburse the Respondent Counsel when Jensen spends time 

perfor
ming work for Local 209.
 On or about April 2, 2004, Jensen had a telephone convers
a-tion with Charging Party Hilton™s attorney, Adam Abrahms, 

regarding the banner at the banner site.  During this telephone 

conversation, Jensen was informed that Hilton did n
ot have the 
authority or ability to affect any dispute with Covi, nor could it 
control which contractors and subcontractors Mian selected.  
Jensen also stated that he had the authority to remove the ba
n-ner and that if Hi
lton were able to ﬁget ridﬂ of Covi,
 they would 
pull it down.
 The parties™ February 2005 stipulation of facts further stip
u-lates that the Respondent Council along with R
espondent Local 
209 is responsible for all the banners displayed as described 
above.
 B.  Complaint Allegations
 1.  Charging
 Party Held
ŠCase 31
ŒCCŒ2126
 The General Counsel™s complaint in Case 31
ŒCCŒ2126 at 
paragraph 6 alleges that Respondent Counsel and R
espondent 
Local 1506™s display of their banner, as described above, co
n-stitutes signal picketing and fraudulent unprotected s
peech.  
Complaint paragraphs 7 and 8 fu
rther allege that the bannering 
threatened, coerced, and restrained Charging Party Held and/or 
the Bank and other persons engaged in commerce or in indu
s-tries affecting commerce and that an object of Respondent 
Counse
l and Respondent Local 1506™s conduct was to force or 
require Charging Party Held and/or the Bank and other persons 

to cease doing business with Gi
ngerich.  Finally the complaint 
alleges that by these actions Respondent Counsel and Respon
d-ent Local 1506 ar
e engaging in conduct within the meaning of 
Section 8(b)(4)(ii)(B) of the Act.
 2.  Charging Party Hilton
ŠCase 31
ŒCCŒ2127
 The General Counsel™s complaint in Case 31
ŒCCŒ2127 at 
paragraph 6 alleges that Respondent Counsel and R
espondent 
Local 209™s display of
 their banner, as described above, const
i-tutes signal picketing and fraudulent unprotected speech.  
Complaint paragraphs 7 and 8 fu
rther allege that the bannering 
threatened, coerced, and restrained Charging Party Hilton 
and/or Mian and/or RD Olsen and oth
er persons engaged in 
commerce or in industries affecting commerce, and that an 
object of Respondent Local 209™s conduct was to force or r
e-quire Charging Party Hilton and/or Mian and/or RD Olsen and 
other persons to cease doing business with Covi Concrete.
  Finally the complaint alleges that by these actions Respondent 
Counsel and Respondent Local 209 are e
ngaging in conduct 
within the meaning of Section 8(b)(4)(ii)(B) of the Act.
 C.  Analysis and Conclusions
 1.  Simple overview of the applicable law
 The Un
ited States Constitution™s First Amendment pr
ovides:
  Congress shall make no law respecting an establishment of r
e-ligion, or prohibiting the free exercise thereof; or abridging 

the freedom of speech, or of the press; or the right of the pe
o-ple peaceably to
 assemble, and to petition the Government for 
a redress of grievances.
  The activities of labor organizations in engaging in var
ious 
forms and types of picketing, handbilling, and other actions 
contain different mixtures of speech and nonspeech conduct.  
Congress in Section 8(b)(4) and (7) of the Act has reg
ulated 
labor organization conduct in various ways.  All Federal law, 
including the National Labor Relations Act, must be viewed 
with the ﬁfree speechﬂ protection of the First Amen
dment in 
mind.  This is 
so because the Supreme Court has esta
blished as 
a cardinal principle or rule of statutory construction that where 
an otherwise acceptable construction of a statute would raise 
serious constitutional problems, the Court will construe the 
statute to avoid su
ch problems unless such construction is 
plai
nly contrary to the intent of Congress.  
NLRB v. Catholic 
Bishop of Chicago
, 440 U.S. 490 (1979).
 Section 8(b)(4)(ii)(B) of the Act reads, in part, as fo
llows:
   Sec. 8(b) It shall be an unfair labor practice for
 a labor organ
i-
zation or its agents.
Š . . . .
    SOUTHWEST
 REGIONAL COUNCIL OF 
CARPENTERS LOCAL 
1506
 (HELD PROPERTIES
) 47 (4)(ii) To threaten, coerce, or restrain any person engaged in 
commerce or in a business affecting commerce
, where . . . an 
object thereof is.
Š . . . .
  (B) forcing or requiring any person to cease using, sel
ling, 
handling, transporting, or otherwise dealing in the product of 

any other producer, processor, or manufacturer, or to cease 

doing business with any other person. . . .  Provided, That 
nothing contained in this clause (B) shall be construed to 
make unl
awful, where not otherwise unlawful, any primary 
strike or primary picketing.
; . . . .
  Provided Further
, That for the purpose of this paragraph (4) 
only, nothing contained in such paragraph shall be construed 
to prohibit publicity, other than picketing, f
or the purpose of 
truthfully advising the public . . . of . . . a primary 
[labor
] dis-pute. . . .
  The statutory language has been characterized by the Court as 
reflecting ﬁthe duel congressional objectives of preserving the 
right of labor organizations to 
bring pressure to bear upon o
f-fending employers in primary labor disputes and of shielding 
unoffending employers and others from pressure in controve
r-sies not their own.ﬂ  
NLRB v. Denver Building Trades Cou
ncil
, 341 U.S. 675, 692 (1951).
 As the quoted lang
uage of the Act provides there are sep
a-rate elements necessary to establish a violation of Section 
8(b)(4)(ii)(B).  First, a labor organization must engage in co
n-duct, which threatens, coerces or restrains.  Picketing, a trad
i-tional means of expression by 
a labor organization has been 
found coercive in a variety of se
ttings and circumstances.  Not 
all labor organization conduct is threatening, coercive, or r
e-straining within the meaning of Section 8(b)(4)(ii)(B).  Thus
, in 
Edward J. DeBartolo Corp. v. Flori
da Gulf Coast Building 
Trades Council (DeBartolo II)
, 485 U.S. 568 (1988), the Court 
held that the peaceful distribution of handbills by a labor orga
n-ization without any acco
mpanying picketing or patrolling, was 
not coercive and therefore did not violate S
ection 8(b)(4) of the 
Act.
 A necessary element of a violation of this section of the Act 
is that the conduct at issue is prohibited secondary as opposed 
to the permitted primary picketing.  The case law and analysis 
respecting ﬁsecondaryﬂ versus ﬁprimaryﬂ 
activity is famously 
complex and a very substantial body of case law deals with 
these issues.
 Another aspect or element of a violation of Section 8(b)(4) 
of the Act deals with the labor organizations m
otive or object.  
By the terms of the statute, an objec
t of the conduct must be to 

force or require any person to cease dealing with or doing bus
i-ness with any other person.  
Electrical Workers Local 761 v. 
NLRB
, 366 U.S. 667, 673 (1961); 
Food & Commercial Wor
kers 
Local 1776 (Carpenters Health Fund)
, 334 NLRB 
507, 507 
(2001); 
Service Employees Local 87 (Trinity Maint
enance)
, 312 
NLRB 715, 742
Œ743 (1993).
 Finally, the second proviso, or ﬁ
Provided Further
ﬂ la
nguage 
of the statute quoted above, makes it clear that ﬁpublicity, other 
than picketing, for the purpose 
of trut
hfully advising the public 
. . . of . . . a primary labor di
sputeﬂ may not be prohibited by 
and therefore is not a violation of Section 8(b)(4) of the Act.  

Yet another body of law addresses this distinction.
 2.  Positions of the parties
 a.  The nat
ure of the conduct involved
 The General Counsel and 
the 
Charging Parties argue that the 
incidents of bannering engaged in by Respondents as alleged in 
the complaints and described above were within the prohib
i-tions of Section 8(b)(4)(ii)(B) of the Act.  Le
gally equivalent or 
akin to picketing, they argue, Respondent™s bannering conduct 

is coercive and restrained persons admittedly engaged in co
m-merce or in a business affecting commerce.  Further, they argue 

the impermissible object of the conduct is essenti
ally admi
tted 
and in all events on the stipulated facts must be found under 

well established law to constitute conduct, which, under the 

terms of the statute, attempted to force or r
equire the persons 
involved to cease doing business with the other named p
ersons.
 The Respondents do not attempt to defend their actions u
n-der a ﬁpicketingﬂ analysis.  Rather, the Respondents challenge 

the government™s initial characterization of the conduct.  Thus, 

the Respondents argue their actions were not picketing but were
 rather simply a benign display of stationary banners.  And, as 
such,
 they argue the conduct was non
coercive within the mea
n-ing of Section 8(b)(4)(ii)(B) of the Act and, further, was not 
conduct that Congress meant to prohibit in pas
sing this portion 
of th
e statute into law.  The Respondents seek to anal
ogize the 
conduct involved here as not pic
keting but rather more like the 
maintenance of a billboard publicizing a labor dispute, an a
c-tion the General Cou
nsel has conceded in related cases to be 
without the
 proh
ibitions of the Act.  In making this argument 
the Respo
ndents advance the Court™s decision in 
Edward J. 
DeBartolo Corp. v. Florida Gulf Coast Building Trades Cou
n-cil (DeBartolo II)
, supra.
 b.  The decisional history of the issue and the
 question of bi
nding precedent
 Apparently
, the bannering at issue herein has been underta
k-en by various Carpenters™ locals in recent times and a nu
mber 
of such occurrences have been the subject of actions under the 
Act.  All the parties have cited earlier determinations 
in cases 
quite similar to those before me.  Each side advances the d
e-terminations favorable to its position as conclusive while di
s-counting or dismissing contrary findings.  It is appropriate to 

review the holdings cited.
 The stipulations of the parties re
specting each charge and a
l-legation contains the statement:
  [The] Respondent asserts that, in engaging in and/or maintai
n-ing the conduct described above, it relied on two memoranda 

from the office of the General Counsel, Division of Advice: 
United Brother
hood of Carpenters (Best Interiors)
, 1997 WL 
731444 (Advice memo, March 13, 1997) and 
Rocky Mou
n-tain Regional Conference of Carpenters Standard Drywall)
, 2000 WL 174630 (Advice memo, April 3, 2000), as well as 
the decisions in 
Kohn v. Southwest Regional Co
uncil of Ca
r-penters
, 289 F. Supp. 2d 1155 (C.D. CA 2003) and 
Overstreet 
v. Carpenters Union Local 1506
, 2003 U.S. Dist. LEXIS 
19854 (S.D. CA 2003).
   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 48 On brief
, counsel for the Respondents cites a third District 
Court decision: 
Benson v. Carpenters Locals 18
4 and 1498
, Case
 2:04
-CV-00782 PGC (D Utah Se
ptember 27, 2004).
 In addition to the authorities cited immediately above, the 
ﬁbanner issueﬂ at the heart of the instant cases has been the 
subject of several administrative law judge u
nfair labor practice 
deci
sions: 
Carpenters Locals 184 and 1498 (Grayhawk Deve
l-opment, Inc.)
 JD(SF)
Œ02Œ05(2005) (Judge James L. Rose); 
Carpenters Local 1506 (Sunstone Hotel Investors LLC)
, JD(SF)
Œ01Œ05 (2005) (Judge Clifford H. Anderson); 
Southwest 
Regional Council of Carpenters (N
ew Star General Contra
c-tors, Inc.)
, JD(SF)
Œ76Œ04 (2004) (Judge Gregory Z. Meye
r-son); 
Southwest Regional Council of Carpenters (Carnigan 
Constr. Co.)
, JD(SF)
Œ14Œ04 (2004) (Judge James M. Kenn
e-dy); 
Carpenters Local. 1827 (United Parcel Se
rvice)
, JD(SF)
Œ30Œ03 (2003) (Judge Lana H. Parke); 
Southwest R
egional 
Council of Carpenters (Held Properties)
, JD(SF)
Œ24Œ04(2003) 
(Judge Burton Litvack).
 The cited decisions of the United States District Courts a
d-dress the unfair labor practice element of this case in the co
n-text of an action brought under Section 10(l) of the Act under 
which the District Court is asked to make a finding that there is 

reasonable cause to believe that Se
ction 8(b)(4)(B) has been 
violated.  In the cases cited, the United States District Courts 

were not convinced that reasonable cause existed and made 
contrary finding that the bannering and associated handbilling 

did not rise to the level of threats, coercion, or restraint within 
the meaning of Section 8(b)(4)(b) of the Act.  The decisions of 
the 
United States District Courts, however, are not binding 
precedent on an administrative law judge deci
ding an unfair 
labor practice case, but they provide knowledgeable and exp
e-rienced guidance on constitutional issues by article III courts.
 The cited decis
ions of the six administrative law judges have 
reached different results in considering the arg
uments of the 
contending parties herein.  These decisions
, however
, are not 
binding on me and are, in fact, before the Board for decision on 
exceptions in each c
ase.  The memoranda of the General Cou
n-sel™s Division of Advice are simply prosecutorial positions 
which the General Counsel may modify or reverse.  They also 
are not bin
ding on me.
 While none of the decisions and memoranda noted are bin
d-ing on me, the leg
al analysis of the various learned jurists and 
legal scholars, in the decisions and briefs submitted to me, in 
their totality, skillfully illuminate a subtle area in a traditionally 
difficult area of the law.  The issue cries out for a definitive 
resolutio
n by higher a
uthority, which will doubtless soon be 
forthcoming.  In the meantime, given the as
-yet
-incomplete 
resolution of the question, it is necessary to consider the arg
u-ments of the parties and reach a determination without guiding 

prec
edential deter
mination by higher authority.
 3.  The General Counsel™s threshold arguments
 a.  The Respondents™ conduct amounts to signal picke
ting
 The General Counsel notes on brief at 10 that signal picke
t-ing describes ﬁactivity, short of a true [traditional] picket li
ne, 
which acts as a signal to neutrals that symp
athetic action on 
their part is desired by the union.ﬂ  
Iron Workers Local 433 (R.
 F. Erectors) v. NLRB
, 598 F.2d 1154, 1158 fn. 6 (9th Cir. 
1979), enfg. 233 NLRB 283 (1977).  The General Cou
nsel 
argues that 
the large banners at issue herein, considering their 

highly visible location and their ﬁflanking agentsﬂ const
itute a 
ﬁsimila
rity to a picket line [that] is not coinci
dental.ﬂ  (GC Br. 
at 12.)  The G
overnment further argues that the banner la
n-guage using t
he term ﬁlabor disputeﬂ and naming only neutral 
employers sent out a
 ﬁcall to actionﬂ (GC Br. at 12
) that si
g-naled that they desired a boycott of the named emplo
yers.
 If the Board determines that certain conduct is a signal as d
e-scribed above, it evaluates
 that conduct as if it had manifested 
in the traditional fashion, i.e., as if it were regular picketing.  
On the facts of the instant cases, the General Counsel™s arg
u-ment is that, since the banners are but signals, any consider
a-tion of the complaint alleg
ations respecting violations of Se
c-tion 8(b)(4) of the Act should not founder on the fact that ba
n-ners were di
splayed rather than traditional patrolling pickets 
with signs.  The General Counsel thus uses the term ﬁsignalﬂ to 
establish that the conduct is p
icketing rather than nonpicketing 
conduct.
 I reject the General Counsel™s signal picketing arguments 
herein.  While there is no doubt that the use of the term ranges 
through the decisional law without specific defin
ition and has 
been used more broadly, the
 origins of the doctrine, like the 
meaning of the word ﬁsignalﬂ itself, require a show or pretense, 

a mark, device
, or course of conduct carrying some special 
meaning or import beyond what occurred.  Thus
, cases invol
v-ing a signal analysis often involve pr
ior arrangement between 
agents of a l
abor organization and jobsite employees to take 
action when some agreed
-upon action is taken.  Or non
-traditional or nonpicketing conduct occurs which is found to be 
a pretense or device, which is understood to be and i
s reacted to 
by employees on the site as if a trad
itional patrolling picket was 
present.
 I do not find the banners at issue herein nor the conduct of 
the Respondents™ agents attending them to either have engaged 
in actions or to have constituted in their p
hysical presence 
which constitute a signal in the sense described above.  The 
banners simply are not a signal or pretense for any other union 

action or conduct.  On this stipulated factual record, in each 
separate case and situation as described above, I s
imply find 
none of the symbolic, substitutional
, or prearranged elements 
required to make the bannering more than it appeared.  Rather, 
I find they simply are what the banners are and that the banners 

placed and maintained by the Respo
ndents must stand or 
fall on 
their own in the settings and circumstances of their display as 
described in the factual stipulations, supra.
 b.  The Respondents™ banners contain fraudulent and
 ther
efore unprotected coercive speech
 The General Counsel argues on brief at 15 that t
he ba
nners™ 
language was improper for three reasons.  First, the banners 

without exception failed to name the primary employer with 

whom Respondent™s have their disputes and named only neutral 
employers. Second, the banners ﬁproclaimed the existence of 
lab
or disputes and painted the neutrals as deserving ‚shame™ 
from the community due to the dispute.ﬂ  Third, the Respon
d-ents deceived the public that they had labor disputes with ne
u-tral employers and either explicitly or implicitly requested co
n- SOUTHWEST
 REGIONAL COUNCIL OF 
CARPENTERS LOCAL 
1506
 (HELD PROPERTIES
) 49 sumer boycott
s of the neutrals.  The General Counsel co
n-cludes: ﬁThis clearly amounted to coercive ‚economic retali
a-tion™ within the meaning of t
he Act.ﬂ  (GC Br. at 16.)  The 
Government seeks by characterizing Respondent™s communic
a-tions as fraudulent to defeat any ar
gument that the conduct was 
constitutionally protected.
 The Respondents argue that the General Counsel simply 
does not understand the Act, which explicitly by its terms 
makes it clear that a labor dispute may exist with a ne
utral or 
secondary employer.  Th
us they point out that Se
ction 2(9) of 
the Act defines a ﬁlabor disputeﬂ as including ﬁ. . . any contr
o-versy concerning terms, tenure, or cond
itions of employment    
. . . regardless of whether the disp
utants stand in the proximate 
relation of employer and
 employee.ﬂ  The almost identical pr
o-vision of the Norris
-LaGuardia Act, 29 U.S.C. 
§113(c), has 
been interpreted as covering ﬁsecondaryﬂ employers.  
Smith™s 

Management Corp. v. Electrical Workers Local 357
, 737 F.2d 
788 (9th Cir. 1984).
 The Respondents fur
ther argue that the banners under cha
l-lenge, which are designed to be displayed to the motoring pu
b-lic cannot be expected to contain more than a short slogan and 
that the absence on the banners of primary and secondary di
s-putant distinctions are unnece
ssar
y and impractical.  Handbills 
were available to the public from the banner attendees which, 

specify in detail the type and nature of the Respondents™ di
s-putes with the various employers and the employers™ relatio
n-
ships to one another.
 While not determinati
ve of the outcome herein, I agree with 
counsel for the Respondents who has received the support of 
recent Federal District Court decisions in this regard, as cited 
supra, that the banner references to ﬁlabor disputeﬂ in associ
a-tion with the names of the ne
utrals as described above are not 
fraudulent, but rather, true in the sense that they are consistent 
with the quoted definitional language of Section 2(9) of the 
Act.  I also find that the fact that the Respondents™ agents stan
d-ing with the ba
nners had han
dbills available on request, which 
explained the intricacies of the relationship of the employer and 

the Respondents, supports the Respondents™ arguments here.
 4.  The heart of the case
Šthe characterization of banner
 displays as picketing or other conduct
 a.  Arguments
 As noted above, the use of virtually identical banners by va
r-ious constituent locals of the United Brotherhood of Carpe
nters 
and Joiners of America has produced a series of 8(b)(4)(ii)(B) 
unfair labor practice prosecutions and associated 10(l
) procee
d-ings in United States District Courts.  The results to date: 
Kohn 
v. Southwest Regional Council of Carpe
nters
, 289 F.Supp.2d 
1155 (C.D. CA 2003); 
Overstreet v. Carpe
nters Union Local 
1506
, 2003 U.S. Dist. LEXIS 19854 (S.D. CA 2003); and 
Be
n-son v. 
Carpenters L
ocals 184 and 1498
, Case 2:04
-CV-00782 
PGC (D Utah September 27, 2004), while d
ivided in result, 
intermediate and not yet resolved in a defin
itive precedential 
way, have served adm
irably to crystallize the heart of the issue 
in dispute.  The ca
ses to date have hinged on the question of 
whether Respondents™ bannering conduct qualifies under Se
c-tion 8(b)(4)(ii) of the Act as conduct which would ﬁthreaten, 
coerce, or restrain.ﬂ
 The cases cited, supra, have considered and compared the 
conduct at iss
ue with patrolling pickets, hand billing and the 
maintenance of a billboard
Šall occurring with similar la
n-guage in similar locations.  In the three District Court cases, 

Kohn v. Southwest Regional Council of Carpenters
, 289 
F.Supp. 2d 1155 (C.D. CA 2003); 
Overstreet v. Carpenters 
Local 1506
, 2003 U.S. Dist. LEXIS 19854 (S.D. CA 2003); and 
Benson v. Carpenters L
ocals 184 and 1498
, Case No. 2:04
-CV-00782 PGC (D. Utah Se
ptember 27, 2004), and in the ALJ 
decisions of Judge Rose in 
Carpenters Locals 184 and 1498
 (Gra
yhawk Development, Inc.),
 JD(SF)
Œ02Œ05(2005); Judge 
Kennedy in 
Southwest Regional Council of Carpenters
, (Ca
r-nigan Constr. Co.)
, JD(SF)
Œ14Œ04, and Judge Meye
rson in 
Southwest Regional Council of Carpenters (New Star Ge
neral 
Contractors, Inc.)
, JD(SF)
Œ76Œ04, the jurists held that the ba
n-nering conduct at issue was not directly analogous to patro
lling 
picketing and concluded that under the Court™s teac
hings in 
Edward J. DeBartolo Corp. v. Florida Gulf Coast Building 
Trades Council (DeBartolo II)
, 485 U.S
. 568 (1988), the ba
n-nering conduct fell outside the reach of Section 8(b)(4)(ii) of 
the Act.
 The distinctions argued by Respondents and noted by var
i-ous of the cited jurists between traditional picketing and the 
bannering here are the absence in the banne
ring instances of 
patrolling and any elements of exhortation or confrontation by 

Respondents™ agents.  Further, they noted the significant diffe
r-ences between the physical appearance of the gigantic banners 
as compared to d
iminutive traditional picket sign
s, as well as 
the general public message and physical location and orient
a-tion of the banners.
 Judge Litvack in 
Southwest Regional Council of Carpe
nters 
(Held Properties)
, JD(SF)
Œ24Œ04, and Judge Parke in 
Carpe
n-ters Local 1827 (United Parcel Service)
, JD(S
F)Œ30Œ03, found 
the Respondents™ conduct herein to be more akin to trad
itional 
picketing
5 which they note the Board views quite broadly.  As a 
result of this finding, each further found the ba
nnering was 
violative of Section 8(b)(4)(ii)(B) of the Act.
 b.  
Analysis and Conclusion
 Based on the record as a whole, the stipulations of the pa
r-ties, the briefs of the parties, and the learned analysis and co
n-clusions of the judges in the decisions cited s
upra, I find that 
the bannering under challenge herein di
ffer
s from traditional 
picketing in several significant ways.  Thus, unlike traditional 
picketing, no patrolling or exhortation by pickets or confront
a-tion between union agents and employees, customers or e
m-ployer agents occurred.  The Respondents™ agents were
 both 
relatively unobtrusive behind the oversize banners and were 

esse
ntially passive.
 Further, unlike the traditional language of picket signs urging 
employees to stop work and/or customers not to patronize, the 
banners herein simply labeled the identifie
d disputant as 
shameful.  A word derisive perhaps, but not one immediately 

cognizable as a traditional labor organization picket sign a
d-monition which is easily held to be a threat, coercion, or r
e-5 The
 Court in 
DeBartolo II
, supra, distinguished the peaceful han
d-
billing under consi
deration therein from picketing.  (485 U.S. at 571.)
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 50 straint.  Additionally, the banners were directed more to a
nd 
towards the public
-at-large than to the employees and/or the 
onsite cu
stomers of the identified entities.  Finally
, the record is 
totally devoid of any evidence of the impact, if any, of the cha
l-lenged conduct on the bannered entities customers or emplo
y-ees or any other measure.
 From all the above, I find and conclude that the bannering 
involved herein is simply not the legal equivalent of picketing 
for purposes of 8(b)(4)(B) analysis.  In these regards
, I am pe
r-suaded by and here adopt the co
nclusion on
 the same issue of 
Judge James Kennedy in 
Southwest Regional Council of Ca
r-penters (Carnigan Construction Co.)
, JD(SF)
-14-04, there, on 
similar facts, he held:
  I conclude from those facts that bannering, as described here, 

is not picketing.  Neither is it
 the functional equivalent of 
picketing.  It is more in the nature of billboard advertising.  
Had this message been placed on an outdoor billboard, no one 
could legitimately complain.  Had it been stated during a pu
b-lic speech, no one could legitimately co
mplain.  Had the acc
u-sation been made in a television or radio program, no one 
could make a valid complaint.  [JD slip op. at 16.]
  Having reached this critical threshold conclusion, I further 
find and conclude that the bannering engaged in by the R
e-sponde
nts is not sufficiently akin to traditional picketing that 
the banners constituted threats, coercion or restrain within the 
meaning of Section 8(b)(4)(ii) of the Act.  Rather, I find that to 
avoid serious constitutional problems as discussed by the Court 
in DeBartolo II
, supra, 485 U.S. 568 (1988), the conduct a
l-leged as a viol
ation of the Act in the complaints herein must be 
held to fall outside the restrictive intentions of Congress enca
p-sulated in Section 8(b)(4)(ii)(B) of the Act.  Given that I have 
con
cluded that the Respondents™ bannering did not violate Se
c-tion 8(b)(4)(ii)(B) of the Act, it follows that the Respondent™s 
have not violated the Act as alleged and the complaints shall be 
dismissed.
 In reaching this determination, I find the issue is subtl
e and 
calls out for definitive resolution by higher authority.  The dec
i-sions of Judge Parke in 
Carpenters Local 1827 (United Parcel 

Service)
, JD(SF)
Œ30Œ03 (2003), and Judge Litvack in 
South-west Regional Council of Carpenters (Held Properties)
, JD(SF)
Œ24Œ04 (2004), correctly note that the Board has tended 
to view various types of labor organization protest a
ctions as 
conduct as akin to picketing and does not lightly find such co
n-duct beyond the reach of Section 8(b)(4)(ii)(B) of the Act.  The 
Board™s dec
isions are binding on administrative law judges in 
unfair labor practices cases including this judge in the instant 
case.  I do not find, however, that the current Board decisional 
law defin
itively resolves the specific issue at hand.  And I am 
very mindful o
f the teachings of the Court in 
DeBa
rtolo II
, supra, that the Board must always review its definitions and 
analytical approach with a view to avoiding interpr
etations of 
the Act which conflict with constitutional pr
ohibitions.  Where 
the distinction betwee
n constitutionally protected free speech 
and regulatable labor organization conduct is subtle, the recent 

precedents divided and the matter not as yet resolved by higher 
authority, special cautions must be applied by all judges, i
n-cluding administrative la
w judges, so as to avoid applying u
n-settled law in such a way as to improperly restrict constitutio
n-ally protected conduct.
 CONCLUSIONS OF 
LAW On the basis of the above findings of fact and the record as a 
whole and Section 10(c) of the Act, I make the fol
lowing co
n-clusions of law.
 1.  The Charging Parties are, and each has been at all times 
material, employers engaged in commerce within the meaning 

of Section 2(2), (6), and (7) of the Act.
 2.  The Respondents are, and each has been at all relevant 
times, l
abor organizations within the meaning of Section 2(5) 
of the Act.
 3.  The Respondents did not violate the Act as alleged in the 
complaints and the complaints shall be dismissed in their e
n-tirety.
 ORDER
 Based upon the above findings of fact and conclusions 
of 
law, and on the basis of the entire record herein, I issue the 
following recommended Order.
6  The allegations of the complaints, and each of them, shall be 

and they hereby are dismissed in their entirety.
  6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, concl
usions, a
nd recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
                                                             